This proceeding was begun in the district court to test the eligibility of Mr. M. E. Trapp to succeed himself in the office of Governor.
Mr. Trapp had theretofore filed his application with the State Election Board as a candidate for nomination for Governor, and plaintiff sought to enjoin said board from certifying Mr. Trapp's name to the State Board of Affairs, and to enjoin the State Board of Affairs from having Mr. Trapp's name printed as a candidate for Governor on the official ballots to be voted at the forthcoming primary election to be held in August of this year.
The trial court denied the injunction, and plaintiff appealed. Plaintiff contends that under the provisions of article 6 of the Constitution, Mr. Trapp is not eligible to the office of Governor. Defendants contend that he is eligible. The controversy arose out of the following facts, viz.:
At the November election, 1922, J. C. Walton was elected Governor, and defendant M. E. Trapp was elected Lieutenant Governor, and both went into office in January, 1923. In November, 1923, Mr. Walton was impeached and removed from office by the Senate sitting as a court of impeachment, and thereupon by virtue of section 16, art. 6, of the Constitution, the office of Governor devolved upon the Lieutenant Governor, who was defendant M. E. Trapp, who has occupied the office of Governor and exercised the powers of Governor from the date of said impeachment until the present date, and is now occupying such office with the powers thus conferred by said section 16, and is seeking the nomination for Governor and to ultimately succeed himself to the office of Governor at the general election in November of this year.
Plaintiff in error contends that under section 16, art. 6, of the Constitution, the office of Governor devolved upon the Lieutenant Governor immediately upon the impeachment of Governor Walton, and that thereupon Lieutenant Governor Trapp became the Governor in fact and in law, and that having held and filled the office of Governor and exercised the powers of Governor and enjoyed the emoluments of the office of Governor from the time said office devolved upon him until the present time, he is not now eligible to succeed himself to the office of Governor at the ensuing term because of the inhibition contained in section 4, art. 6, of the Constitution, which is as follows:
"The Governor, Secretary of State, State Auditor, and State Treasurer shall not be eligible immediately to succeed themselves."
On the other hand, it is contended by defendants in error that upon the impeachment of Mr. Walton there became a vacancy in the office of Governor, which has never been filled, but which has existed to the present time, and now exists, and that though the powers, duties, and emoluments of the office of Governor devolved upon Lieutenant Governor Trapp upon the impeachment of Governor Walton, yet Mr. Trapp did not thereby become Governor in every sense of the word, but became merely *Page 85 
acting Governor, during a vacancy, and that not being Governor, but being merely "Acting Governor," he is therefore not rendered ineligible by the inhibition contained in said section 4, art. 6.
Defendants in error further contend that by harmonizing the provisions of sections 15 and 16 of said art. 6, and construing the two sections together, it will be seen that no vacancy was caused in the office of Lieutenant Governor by the devolution of the office of Governor upon the Lieutenant Governor, and no vacancy now exists in the office of Lieutenant Governor, and that therefore Mr. Trapp is still Lieutenant Governor, but that a vacancy does exist in the office of Governor by reason of Governor Walton's impeachment and removal from office, and that Mr. Trapp's being merely "Acting Governor" during such vacancy does not fill such vacancy, and therefore the inhibition in said section 4, art. 6, does not apply to him; that said inhibition applies only to an "elected Governor," and does not apply to one upon whom the "office of Governor" has been devolved by virtue of said section 16.
From the foregoing may be seen the respective positions of the parties to this controversy, and that the main question to be determined is whether, under the existing conditions, the inhibitive provision in said section 4 applies to Mr. Trapp.
The questions involved have all been briefed and orally argued by the parties hereto, and in addition to the briefs and oral arguments of parties in the instant case, case No. 17520, J. B. A. Robertson v. State Election Board and M. E. Trapp,121 Okla. 99, 248 P. 583, which involves the identical questions herein presented and seeks the very same relief herein sought has also been briefed and was orally argued and submitted with this case, the briefs in both cases to be used in each.
It is notable that while numerous authorities have been cited in support of the contentions of the parties, yet no case has been cited where the identical conditions here presented and the identical questions of law here involved have ever been passed upon and decided by any court of last resort.
We have been unable to find any case ourselves that is at all similar in all its phases.
Though plaintiff in error is represented by able and diligent counsel, and defendants in error represented by a remarkable array of powerful lawyers, yet no case directly in point has been cited; that is no case where any candidate has ever aspired to any office in the face of a similar constitutional inhibition against his immediately succeeding himself in office.
Hence, in the absence of a controlling decision, it becomes necessary to search the provisions of our Constitution for a solution of the problem presented, guided in so doing by such light as the partially analogous cases cited may afford us.
Article 4 of our Constitution distributes the powers of state government, into three separate departments, viz.: Legislative, executive, and judicial.
Article 6 defines the executive department and names certain state officers who shall be vested with executive power. The provisions of said article 6 pertinent to the questions under consideration are:
Section 1, which says:
"The executive authority of the state shall be vested in a Governor, Lieutenant Governor, Secretary of State, State Auditor, Attorney General. State Treasurer, Superintendent of Public Instruction. State Examiner and Inspector, Chief Mine Inspector, Commissioner of Labor, Commissioner of Charities and Corrections, Commissioner of Insurance, and other officers provided by law and this Constitution, each of whom shall keep his office and public records, books, and papers at the seat of government, and shall perform such duties as may be designated in this Constitution or prescribed by law."
Section 2, which says:
"The supreme executive power shall be vested in a Chief Magistrate, who shall be styled "The Governor of the State of Oklahoma."
Section 4, which, after prescribing the length of term of office of certain state officers, including the Governor, says:
"The Governor, Secretary of State, State Auditor, and State Treasurer shall not be eligible immediately to succeed themselves."
Section 15, which says:
"The Lieutenant Governor shall possess the same qualifications of eligibility for office as the Governor. He shall be President of the Senate, but shall have only a casting vote therein, and also in joint vote of both houses. If, during a vacancy of the office of Governor, the Lieutenant Governor shall be impeached, displaced, resign, die or be absent from the state, or become incapable of performing the duties of the office, the President, pro tempore, of the Senate, shall act as Governor until the vacancy be filled or the disability shall cease; and if the President, pro tempore, of the Senate for any of the above enumerated causes shall become incapable of performing the duties *Page 86 
pertaining to the office of Governor, the Speaker of the House of Representatives shall act as Governor until the vacancy be filled or the disability shall cease. Further provisions for succession to the office of Governor shall be prescribed by law."
Section 16, which says:
"In case of impeachment of the Governor, or of his death, failure to qualify, resignation, removal from the state, or inability to discharge the powers and duties of the office, the said office, with its compensation, shall devolve upon the Lieutenant Governor for the residue of the term or until the disability shall be removed."
These are the sections of said article 6 which bear directly upon the question before us, viz.: Whether the defendant M. E. Trapp is eligible to succeed himself in the office of Governor. It is observed that in section 1, art. 6, supra, the Lieutenant Governor is named as one of the executive officers of the state and is vested with executive authority. He is expressly made a part of the Executive Department. As to what his executive powers are, and when and how he may exercise them, will be seen in the further course of our analysis.
By section 2, supra, it will be seen that the supreme executive power is in reality vested in a Chief Magistrate, who shall be styled "The Governor of Oklahoma."
The real executive head, therefore, the office in whom the supreme executive power of the state is in intendment and in reality vested, is a Chief Magistrate. It is in the office of Chief Magistrate that the supreme executive power is lodged; the person who exercises the supreme executive power of the state does so by virtue of his being the Chief Magistrate.
The person on whom such office by the Constitution devolves, necessarily fills such office and exercises all powers lodged in such office, and is charged with all the duties pertaining to such office and enjoys all the emoluments, compensations, honor, and prestige which belong to such office. The person who thus fills the office of Chief Magistrate is styled "The Governor of Oklahoma." He is the "Governor" for the simple reason that he governs; a Governor is one who governs. He governs officially for the reason that section 16 vests him with authority to do so and requires him to do; therefore he is the official Governor. The provision of section 4, supra, speaks for itself; it simply says in simple words, "The Governor * * * shall not be eligible immediately to succeed himself."
Section 15, supra, prescribes that the Lieutenant Governor shall possess the same qualifications of eligibility for office as the Governor. It also imposes other than executive duties upon the Lieutenant Governor, viz.: He shall be President of the Senate, and shall have a casting vote therein and a casting vote also in joint session of both houses. These duties are not imposed upon him nor these powers conferred upon him because he is one of the executive officers of the state, for they are not executive duties; they are legislative duties. The Constitution does not say why these duties are imposed upon the Lieutenant Governor. It may have prescribed such duties for him because as a rule in states of the Union (similar duties and powers are generally given to the Lieutenant Governor, and because, under the federal Constitution, the Vice President performs similar duties, such being the general custom and general conception of the proper and harmonious method of running the entire machinery of our government. But whatever may have been the reason for giving these powers and duties to the Lieutenant Governor, it is a fact that they are given him by our Constitution.
Said section 15 further provides that if, during a vacancy of the office of Governor, the Lieutenant Governor shall be impeached, * * *or become incapable of performing the duties of the office, the President pro tempore of the Senate shallact as Governor, until the vacancy be filled, and if the President of the Senate, for any reason, becomes incapable of performing the duties pertaining to the office of Governor, then the Speaker of the House shall act as Governor, until the disability ceases. Now let it be observed that the words, "shall act as Governor," are not applied to the Lieutenant Governor, but are applied only to the President of the Senate and Speaker of the House, in cases where the Lieutenant Governor is under a disability. The words, "shall act as Governor," or, as defendants in error put it, "the acting Governor," are not anywhere in the Constitution applied to the Lieutenant Governor. They are applied nowhere else, nor to any one else, except to the President of the Senate and Speaker of the House, and to them only in cases where "the Lieutenant Governor becomes incapable of performing the duties of the office." This section nowhere denominates the Lieutenant Governor as a mere "acting Governor," nor does it imply that he is regarded as only "an acting Governor." It says, "or become incapable of performing the duties of the office," meaning the office of Governor. Then, *Page 87 
in such case, the President of the Senate shall act as Governor, and if he be disqualified, then the Speaker of the House shall act as Governor. The Lieutenant Governor is nowhere spoken of as "acting Governor."
But section 16, supra, provides that, in case of impeachment of the Governor, the said office, with its compensation, shall devolve upon the Lieutenant Governor. This section does not say, "upon the Lieutenant Governor, who shall act as Governor," but it says, "the said office, with its compensation, shall devolve upon the Lieutenant Governor for the residue of the term or until the disability shall be removed." It means that all the powers, duties, and responsibilities of the office of Governor shall devolve upon the Lieutenant Governor, and that all the emoluments, compensation, honor, dignity, and prestige of the said office shall be his. He is thereby made the Chief Magistrate in fact by the plain language of the Constitution. He is vested with all the powers, and charged with all the duties and responsibilities, and is given all compensations which belong to the Chief Magistrate, in whom the supreme executive power of the state is vested. "The said office, with its compensation, shall devolve upon the Lieutenant Governor."
But it is insisted by defendants in error, persistently and repeatedly, that the two sections, 15 and 16, must be construed together, and that by construing them together we find a vacancy in the office of Governor, a vacancy which, they claim, we are not at liberty to read out of the Constitution, a vacancy which is not filled by the Lieutenant Governor, as he is a mere "acting Governor," a vacancy which the law makes no provision for filling except by an election. But, upon examination of the two sections, we find that by either construing the two sections together or by construing them separately, we nowhere find the Lieutenant Governor referred to as "acting Governor." Furthermore, we nowhere find the words "shall act as Governor," except in cases where the Lieutenant Governor is for some reason, rendered incapable of performing the duties of Governor, then the President of the Senate or Speaker of the House shall "act as Governor."
Under section 16, when the Governor is impeached, and his rights become foreclosed, the office devolves upon the Lieutenant Governor.
The word "devolve" is defined by lexicographers and in law dictionaries as meaning to roll of tumble down or descend; to be transmitted by course of events, or by operation of law; to transfer from one person to another; to pass by transmission to another; to pass from a person dying to a person living; to pass from the possessor to a successor. See Webster's Int. Dict. 1923; Funk  Wagnall's Stand. Dic.; Black's Law Dict.; 14 Cyc. 286; Words  Phrases, both First and Second Series; 18 C. J. p. 1034, and notes.
Hence, when Governor Walton became impeached, when the judgment of the high court of impeachment was pronounced, the official powers of Mr. Walton ended, his rights of tenure were ended, and the office of Chief Magistrate of the state, the officer in which is lodged the supreme executive powers of the state, automatically, instantaneously with the ending, descended upon, passed down to, devolved upon, Mr. Trapp. There was no interim, no vacancy, no delay in the transmission, no interruption in, no suspension of the functions of government; they passed right on. By the judgment of impeachment, Mr. Walton's authority ceased, his term and tenure ended, his individual rights were foreclosed, "the said office, with its compensation," devolved automatically upon Mr. Trapp; there was no vacancy created, none intended, none contemplated. It was never intended that under the conditions provided for in section 16, there should be an interim during which the state would have no Governor, and the functions of government be suspended, but on the contrary it is wisely provided in said section 16 that, when by operation of law or by reason of other circumstances the authority of the elected Governor is terminated, his tenure ended and his individual rights foreclosed, the said office (the Governor's office), with its compensation, shall devolve upon another, in order that the functions of government may continue without interruption and the public rights be protected.
Section 16 deals with conditions wholly different and distinct in their very nature from the conditions dealt with in section 15, and to this extent the two sections are independent of each other.
It is contended by defendants in error that the two sections must be construed together to give effect to either, and the case of Ex parte Crump, 10 Okla. Cr. 133, 135 P. 428, in which Judge Doyle, who delivered the opinion of the Criminal Court of Appeals, held that the two sections, 15 and 16, art. 6, are in pari materia. We concur with the learned judge in the view that said sections 15 and 16 are in pari *Page 88 
materia to the extent that they relate to and form a part of the entire purpose of article 6, to the extent that they aid in providing for and constitute an element of the entire scheme intended to be provided for in article 6, but to such extent only. They are independent of each other to the extent that they deal with and completely provide for the distinctly different conditions which each does provide for.
Section 15 anticipates vacancies, such as may be caused by the Governor's absence from the state, and other circumstances which may cause a temporary absence of the Governor from his office, and refers to such occasions as vacancies, but these are occasions where, though the Governor may be absent from his office, though he may be sick or out of the state and temporarily away from his office, yet he still retains his right to the office. His right to the office has not been terminated, his term nor tenure has not been ended, by operation of law, by judicial proceedings, or by other circumstances; he still has, still possesses, his right to the office, and upon his return may assume the duties and exercise the powers of his office. Such instances the Constitution treats as vacancies, and provides for the filling of such vacancies, and that when either the President of the Senate or Speaker of the House fills such vacancies, he merely acts as Governor during such vacancy.
But section 16 deals with a wholly different and distinct condition, a condition which was deemed essential to be separately dealt with and one which past history has shown to have been necessary to be dealt with, viz., a condition where the Chief Magistrate, the one who is styled "the Governor of Oklahoma," has been impeached and removed from office, where his rights have been foreclosed and his term and tenure ended. In such case there is no vacancy, therefore no need to speak of a vacancy; the office immediately devolves upon the Lieutenant Governor, hence section 16 does not speak of a vacancy.
It is unnecessary to draw a distinction between a "temporary vacancy" and a "permanent vacancy." It is unnecessary to say whether there is a distinction between the two terms. Section 15 unquestionably has reference to temporary vacancies and to temporary vacancies only, and deals with and provides for temporary vacancies only. Nowhere does article 6 speak of a permanent vacancy. Section 16, in dealing with the conditions which it provides for, does not recognize a vacancy of any kind, but provides that the powers of government may continue right on, that the ship of state, as it were, may continue its course without interruption and with a duly commissioned Chief Executive at the helm.
Defendants in error say:
"Section 15 is the sole and only section of the Constitution which authorizes any one to exercise and perform the powers and duties of the office of Governor other than the elected Governor himself."
This contention has no support from the Constitution. If it were true, then the Lieutenant Governor has no authority under any circumstances to exercise the powers and discharge the duties of Governor and draw a Governor's pay. For it must be clearly seen that section 15 does not in express words give to the Lieutenant Governor any such powers and privileges, but does expressly say that in certain cases the President of the Senate, or in case of his disability, the Speaker of the House, may act as Governor, but it nowhere expressly says that the Lieutenant Governor, under any circumstances, may act as Governor. Hence, if section 15 is the only section which authorizes the Lieutenant Governor to act as Governor, and it be true, as defendants contend, that he has no authority except such as is expressly given him, then he has no authority, under any circumstances, to exercise the powers of Governor, for it is only by implication that section 15 authorizes him to exercise such powers. The following language in said section 15, to wit:
"If, during a vacancy of the office of Governor, the Lieutenant Governor shall be impeached, * * * or become incapable of performing the duties of the office, the President, pro tempore, of the Senate shall act as Governor; * * * and if the President, pro tempore, of the Senate,* * * shall become incapable of performing the duties pertaining to the office of Governor, the Speaker of the House of Representatives shall act as Governor until the vacancy be filled. * * *"
— is the only language in section 15 which even implies that the Lieutenant Governor shall ever, at any time, exercise the powers of Governor or even "act as Governor." However, the above language does imply that, in case of a temporary absence of the Governor, that is, such a temporary absence as renders him incapable of discharging his duties, then the Lieutenant Governor may exercise a Governor's powers and perform a Governor's duties, unless, for some of the reasons mentioned, he is rendered incapable of doing so, but it is by implication only that he derives such authority from section 15. *Page 89 
But, as heretofore pointed out, section 16 expressly says:
"In case of impeachment of the Governor * * * or inability to discharge the powers and duties of the office, the said office, with its compensation, shall devolve upon the Lieutenant Governor."
As to the contention of defendants in error that the inhibition in section 4, supra, applies to an elected Governor only, and does not apply to one on whom the office of Governor devolves, we must answer that the Constitution says no such thing. The Constitution says the Governor shall not be eligible immediately to succeed himself. This inhibition is not confined to an elected Governor, at least, by any express language, nor is it confined to any particular length of term, nor is its application restricted to a four-year term; it simply says the Governor shall not be eligible immediately to succeed himself. In its literal sense, and its every practical working sense, a Governor is one who governs, and conversely, one who governs is Governor. The language of section 4, in its literal significance, applies to the one who is governing at the time the circumstances arise for an election to succeed himself, and does not except any one from the force of the ineligibility clause merely because he may have been governing for a short period only.
Defendants in error contend that it should apply only to an elected Governor who has served a four-year term, and that it should not apply to a portion of a four-year term: that if the elected Governor should he impeached one week or one day before the time for filing as a candidate to succeed himself, that under such circumstances in would be absurd to apply the provision of said section 4.
As to whether these suggested conditions may ever become possibilities, we are not called upon to decide; the present case does not present such a condition, and it would be mere dictum for us to say what should be done under such remote possibilities. It might suffice to say, however, that if such conditions should arise, the courts will cross that bridge when it is reached.
Defendants in error argue also that the plaintiff's contention would bring about a condition wherein the elected Governor, if he saw fit to do so, in order to prevent the Lieutenant Governor from running for Governor, might resign or be removed or impeached, a week or a day before the time for announcing as a candidate and thereby force the Lieutenant Governor to act as Governor during the remaining week or day of the term, and then, by applying section 4, prevent the Lieutenant Governor from running for office. This is another bridge which the courts will cross when it is reached. In this connection, however, it is perceived that such remote possibilities might as easily come from the opposite direction. For example, an elected Governor might fail to qualify; he might die on the day before his time for taking office; in such case the office of Governor would devolve upon the Lieutenant Governor, for four years, and he might serve until the time arrived for filing as a candidate and resign, and thereby make it the duty of the President of the Senate or Speaker of the House to act as Governor, with an understanding with the President of the Senate or Speaker of the House that no change would be made in governmental policies nor in the numerous appointive boards and employes, and again announce and run for Lieutenant Governor, with an understanding with some person running for Governor, that if elected he would not qualify, but would leave the powers and duties of the office of Governor to devolve upon the Lieutenant Governor, who if he should be elected as Lieutenant Governor, would then have another four-year term in the office of Governor, and the same proceeding might possibly be repeated for a number of terms, at the end of which terms he could run for Governor himself, claiming that he had been only "acting Governor," thus perpetuating himself in the office of Governor, the very condition which section 4 expressly prohibits.
So, while it is seen that these theoretic possibilities may work both ways, yet none of such conditions are before us now, and that bridge will be crossed when it is reached.
We now have before us an actual and clearly defined problem with the provisions of the Constitution as our only rule for solution. The authorities cited afford us very little light; none of them deal with conditions anything like similar to the conditions here presented, and none of them have construed constitutional provisions identical with ours.
It is unnecessary to give space to the constitutional provisions of other states, nor to a discussion of the effect which such provisions have in other states, nor is it proper for us to interpret the decisions from other states to the extent of saying what effect they have on such states, but we may properly say what application the decisions of *Page 90 
another state have to the law of our state, and may properly say what degree of persuasiveness they have upon us in construing the laws of our state, and as no decisions have been cited exactly in point, and no constitutional provisions construed identical with ours, we are forced to construe our own Constitution with the effect it has upon our state in view.
Again referring to the Crump Case, supra, and to the case of People v. Wells, 2 Cal. 198, which is quoted from with apparent approval by the Criminal Court of Appeals in the Crump Case, and which is separately cited by defendants, we find that neither of those decisions deals with a condition at all similar to the one here presented. In the Crump Case the court was dealing with an occasion of temporary absence of the Governor from the state; the question being whether during such temporary absence the Lieutenant Governor had authority to issue pardons. The court was dealing with an absence, a vacancy, which was essentially temporary; the facts in the case and the reasoning of the court show that it was essentially temporary and that the court had such a condition in view, looked at it from that standpoint of a temporary vacancy in reaching its final conclusion. In that case, the absence of the Governor was only a temporary absence and the vacancy created in his office was only a temporary vacancy: the Governor, though temporarily absent, still had the constitutional right, upon his return, to assume the duties of the office of Governor, but, under the conditions here presented, the impeached Governor has no right to return and oust the present Governor and assume the powers of the office of Governor. Mr. Walton's rights to the office, his tenure of office, his term of office, which, as the California case says, belonged to him as an individual, have been terminated and foreclosed by the court of impeachment but, as was also held in the California case, the people's right to a continuous functioning of the government has not ceased. These are the conditions which we have here, and section 16 provides for just such conditions. Hence, neither the Crump Case nor the California case is controlling in this case further than heretofore indicated.
Defendants lay stress upon the concluding words of section 16, to wit: "Or until the disability shall be removed." We are dealing with a condition where the disability cannot be removed; the law provides no means for its removal; it has become final, and it is our duty to avoid speculations and deal with the actual condition which confronts us.
Plaintiff in error cites three Oregon cases, viz., Chadwick v. Earhart (Ore.) 4 P. 1180; Olcott, Gov., v. Hoff, Treas. (Ore.) 181 P. 466; State ex rel. Boberts v. Olcott (Ore.) 187 P. 286, in support of his contentions.
We do not feel at liberty to say what effect the decisions of the court of Oregon have upon the state of Oregon, but it is obvious to us that the conclusions were reached from a different standpoint than the standpoint here presented. The first Oregon case was dealing with the mere sordid question of salary; the question being whether the Secretary of State, under certain conditions, was entitled to the Governor's salary; and in the second case also the question of salary appears to have been the bone of contention. In the third case, the court followed the previous holding, under the doctrine of stare decisis. However, it was held in the Oregon cases that the person on whom the office of Governor devolves becomes Governor.
The case of Futrell v. Oldham, 107 Ark. 386, 155 S.W. 502, is cited by defendants in error, but that case not in point here. In the opinion the court said:
"The case turns on the question whether, on the resignation of the Governor, the then incumbent of the office of President of the Senate succeeded to the vacated office, or whether merely as such President of the Senate, the powers, duties, and emoluments of the office. * * * devolved upon him while he remained President."
This case is not in point here, because it deals with a different condition, and for the further reason that the President of the Senate is not made an executive officer, nor constituted a part of the Executive Department by the Constitution of Arkansas, as is the Lieutenant Governor constituted by the Oklahoma Constitution. Plaintiff in error also cites section 1, art. 2, of the Constitution of the United States, and the instances, six separate occasions, where, upon the death of the President, the Vice President has succeeded to the office of President and became President of the United States, and has been so recognized. Said section of the federal Constitution is identical with ours, with the exception that ours is the stronger and more definite, as may be seen from the following parallel:
"Sec. 16, art. 6,                "Sec. l. art. 2. Constitution of Oklahoma.        Constitution of the United States of America. *Page 91 
"In case of impeachment           "In the case of removal of of Governor, or of his            the President from office, or death, failure to qualify,        of his death, resignation, or resignation, removal from         inability to discharge the the state, or inability           powers and duties of the to discharge the powers and       said office, the same shall duties of the office, the         devolve on the said office with its              vice-president." compensation shall devolve upon the Lieutenant Governor for the residue of the term or until the disability shall be removed."
It will be seen that the only difference between the two Constitutions, both dealing with the same conditions, is that the federal Constitution says, "the same shall devolve on the Vice President," while the Oklahoma Constitution says, "thesaid office, with its compensation, shall devolve upon the Lieutenant Governor." Defendants in error argue that no court has ever decided that the Vice President became President upon the death of the President, and appear to discount the departmental construction which the various departments of the federal government, including the federal Congress, have placed upon the above provisions of the federal Constitution. This construction has stood since April 4, 1841, when, upon the death of President Wm. H. Harrison, Vice President Tyler became President of the United States. For almost a century this construction of the federal Constitution has stood without question. It has been recognized as correct and acquiesced in, not only by the departments of State and all the states of the Union, but officially recognized by every civilized government of the world.
On each occasion where the President of the United States has died, the Vice President has immediately succeeded to the office of President, as President of the United States, and thereupon the government of the United States has at once, through its consular offices, notified all governments of the world of the change in Presidents.
Defendants suggest that no court has ever pronounced that to be the law. To our mind, it is so clearly correct that no one has ever presumed to test its correctness in the courts. Therefore it should have greater weight than an ordinary departmental construction, not only because it has stood for almost a century, but because it has been recognized as the correct conception of our system of government, and because for 85 years, under this construction, there has been no friction in the machinery of government by reason of such construction.
While this construction of the federal Constitution is entitled to weight, yet we are not confined to such construction as our sole guide in construing our own. The plain language of our Constitution, under the universally accepted meaning of the language used, is sufficient unto itself.
Defendants contend that every man has a right to run for Governor, and if elected, to become Governor once. This we concede, provided be possesses the constitutional qualifications for the office; but he must be 30 years of age, must have been a resident of the state three years, and must not be immediately succeeding himself in the office of Governor. Possessing these qualifications, he may become Governor as often as the people elect him, but lacking in either of them, his personal ambitions to become Governor are not to be weighed in the scales with the public interest and welfare.
The framers of the Constitution and the people in adopting the inhibition in section 4, supra, must have had reasons for so doing. The Constitution itself does not say what those reasons were, and we shall not assume to say what they were, but we may say what effect such provision has, and do say that it has a most wholesome and much needed effect. We judicially know that under the law the Governor of this state has very extensive powers; he is a member of and ex officio chairman of several of the most important and powerful boards and commissions of the state; he has authority to appoint and remove members of many important boards and commissions and to dictate the employment of every clerk, stenographer, helper and janitor allowed by law to be employed by such boards. We judicially know that he is ex officio chairman of the State Board of Equalization, which has power to equalize and fix property values and the rate of taxation; that he has power as Chief Executive to convoke the Legislature and to veto acts of the Legislature, to issue pardons to persons who have been duly convicted in the courts, and power to call out the militia, and many other far-reaching powers; and we also judicially know that under the law the present incumbent has all of the above-mentioned powers, and as a matter of common knowledge we know that too long an exercise of such tremendous powers by one man may bring about oppression and detriment to the public welfare, and that too long a tenure *Page 92 
of office, with the powers which a Governor has, may enable him to build up a dangerous and possibly invincible political machine with which to perpetuate his powers.
While we do not know and do not pretend to say whether the present incumbent or any other Governor has ever used his powers wrongfully or oppressively, yet we do know that section 4, whatever may have been the reason for its adoption, has the effect of preventing these possible dangers, and do know that it is well to guard against them.
Mr. Trapp is just as much a Governor, in every literal and practical sense and effect, as though he had been elected to the office; he has all the powers, emoluments, and immunities which could be conferred upon him by an election, as well as the same individual rights of tenure and occupancy which an elected Governor has, and except by impeachment for misconduct, there is no provision of law by which he can be divested of such rights until the end of his term. He is now filling the office, which, upon the impeachment of Mr. Walton, devolved upon him by section 16, and section 4 says "The Governor shall not be eligible immediately to succeed himself."
Discerning our system and plan of government and our constitutional provisions for the operation of same as we do, the reasons herein given become potent and conclusive.
The judgment of the trial court is therefore reversed, with directions to issue the order of injunction herein sought.
Reversed.
MASON, PHELPS, LESTER, HUNT, CLARK, and RILEY, JJ., concur. NICHOLSON, C. J., dissents. BRANSON, V. C. J., files dissenting opinion.